Citation Nr: 1229051	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  08-10 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for chronic obstructive pulmonary disorder (COPD). 

2. Entitlement to service connection for sleep apnea. 

3. Entitlement to service connection for a heart disability, to include arteriosclerotic heart disease with hypertension. 

4. Entitlement to service connection for a knee disability, to include swelling of the knees. 

5. Entitlement to service connection for an eye problem. 

6. Entitlement to service connection for a right shoulder disability.




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran, J.S., and J.B.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970. 

This matter was last before the Board of Veterans' Appeals (Board) in January 2010, on appeal from a January 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia. The RO denied the Veteran's claims and the Board remanded for additional development.

The Veteran testified at a hearing before the below-signed Veterans Law Judge in Huntington in October 2009. A transcript of that hearing has been associated with the claims file. As part of its present decision, the Board has reviewed the record in depth, including with regard to determining whether the Veteran was afforded his due process rights in the development of evidence through testimony. At the hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument. The transcript reveals that appropriate colloquies were conducted between the Veteran and the undersigned, in accordance with Stuckey v. West, 13 Vet.App. 163 (1999) and Constantino v. West, 12 Vet.App. 517 (1999). 

The transcript also reflects that the Veterans Law Judge conducted the hearing in accordance with statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as explained by the Court in Bryant v. Shinseki, 23 Vet.App. 488 (2010). The hearing officer's duties in 38 C.F.R. § 3.103(c)(2) were met. See Bryant, 23 Vet.App. at 498 (citing to 38 U.S.C. § 7261(b)(2)). The hearing was legally sufficient.

In the January 2010 decision, the Board reopened a claim of entitlement to service connection for a back disability and remanded claims of entitlement to service connection for a psychiatric disorder and for an increased disability rating for hearing loss. Subsequently, the Veteran submitted a January 2012 written statement withdrawing his claim for an increased disability evaluation for hearing loss. Although the Veteran submitted a claim for increased disability for hearing loss dated the same day as his withdrawal, an August 2012 written brief submitted by his authorized representative clarifies that the issue is withdrawn. The claim of entitlement to an increased disability rating for hearing loss has been properly withdrawn and is no longer before the Board. 38 C.F.R. § 20.204 (2011).  In regard to the claims for service connection for a back disability and a psychiatric disability, the record reflects that the RO granted these claims in rating decisions dated January 2012 and March 2012, respectively. Where a claim for service connection is granted during the pendency of an appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). As the Veteran has not yet filed a second NOD in regard to either of these grants of service connection, the claims for a back disability and a psychiatric disorder are not before the Board and are not reflected on the title page.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal. A review of the documents in the virtual file revealed additional pertinent medical evidence which has been carefully reviewed.

Subsequent to the issuance of a March 2012 Supplemental Statement of the Case, the Veteran submitted additional evidence for consideration in connection with the claims on appeal. Although this material has not been reviewed by the RO, the Veteran (through his authorized representative) submitted a waiver of RO jurisdiction in August 2012, allowing the Board to accept this evidence for inclusion in the record on appeal. See 38 C.F.R. § 20.1304(c) (2011).

The issues of entitlement to service connection for COPD and sleep apnea are herein decided and the remaining issues are addressed in the REMAND portion of the decision below. These issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1. All relevant, identified, and available evidence necessary for an equitable disposition of the Veteran's appeal has been associated with the claims file.

2. The Veteran is competent to report the circumstances of his service and his symptomatology, but his testimony is not credible.

3. The Veteran experienced upper respiratory infections in service; he is currently diagnosed with COPD and obstructive sleep apnea.

4. The March 2010 VA examination report constitutes competent, probative evidence that COPD and sleep apnea are not etiologically related to the Veteran's active duty service.

5. The Veteran's current COPD and sleep apnea were not incurred during, or as any result of any incident of, active duty service.



CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection for COPD are not met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2. The criteria for the establishment of service connection for sleep apnea are not met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

The Veteran was notified in a July 2006 letter of the evidence needed to substantiate a claim for service connection. The letter also letter advised the Veteran of how VA assigns disability ratings and effective dates in compliance with the holding of Dingess v. Nicholson, 19 Vet.App. 473 (2006). The notice requirements of VCAA have been satisfied.

VA also has a duty to assist the Veteran in the development of his claim. This duty includes assistance with obtaining in-service and post-service treatment records as well as the provision of an examination, when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The Board observes that the Veteran's service treatment records, as well as post-service VA and private treatment records are associated with the claims file. Although the Veteran indicated that morning reports may be available, he has stated, and the Board observes, that such reports would indicate his presence or absence from his unit on a particular day - he contends that evidence of such an absence would support his allegation of being hospitalized for an in-service knee and shoulder injury and, as a result, the records are pertinent to those claims. There is no indication these records, which may or may not exist, are pertinent to the separate claims herein decided. He is not prejudiced by the current lack of the records. See Bernard v. Brown, 4 Vet.App. 384 (1993). Although the Board could remand the claims for service connection for COPD and sleep apnea while attempting to obtain any existing morning reports, such evidence would be immaterial to the outcome of this case and would needlessly delay a decision on these issues. See Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (strict adherence to requirements in the law is not appropriate when it imposes additional burdens with no benefit flowing to the Veteran). 

VA treatment records, private treatment records, records from the Social Security Administration (SSA), lay statements, the transcript from an October 2009 Board hearing, and the report of a VA examination conducted in May 2010 have been associated with the claims file. Although the SSA records do not contain all of the medical evidence upon which the SSA decision was based, a September 2007 response from SSA reflects that evidence is not available. 

In regard to the examinations of record, VA has a duty to ensure that its examinations and medical opinions are adequate. Barr v. Nicholson, 21 Vet.App. 303, 312 (2007). The VA examination report reflects that the examiner reviewed the claims file and interviewed and examined the Veteran. The report also provides reasoned medical opinions. Although the Veteran, through his authorized representative, alleged that the May 2010 examination was not adequate, the Board finds otherwise. 

The Veteran contended the examination was not adequate because the physician stated that COPD and sleep apnea were diagnosed in the 1980s rather than 1996 and 1995 (respectively), did not specifically comment on in-service respiratory infections, and failed to observe that the Veteran "quit smoking on November 18, 1996." In essence, the Veteran contends that the examiner did not review the claims file adequately enough to render an informed medical opinion. However, the examination report shows that the examiner stated that COPD and sleep apnea were diagnosed in the 1980s because that was the timeframe identified by the Veteran. Regardless, the Veteran is not prejudiced by the examiner's acceptance of his chronology which places the diagnoses closer to his active duty service. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The examination report reflects that the Veteran also informed the examiner that he had smoked for the last 50 years. Although the representative states that the Veteran stopped smoking on November 18, 1996, that account is contradicted by the Veteran's statements and by medical evidence of record showing that he had continued smoking, experienced multiple failed cessation attempts, and had most recently been counseled on tobacco cessation approximately six (6) months prior to the examination. In regard to the allegation that the examiner did not review pertinent service treatment records, the Board notes that the examiner expressly reported review of the claims file, including the prior decision and the Veteran's service treatment records. That statement is supported by his opinion that addresses specific portions thereof. The examiner's statement that no respiratory disabilities (italics added for emphasis) were diagnosed during service does not equate to a failure to evaluate the notations of in-service respiratory infections that were diagnosed, treated, and resolved in service. Despite the Veteran's representative's allegations to the contrary, the Board finds the May 2010 respiratory disorders examination adequate. Barr, 21 Vet.App. at 312. VA's duty to assist has been met in regard to the claims herein decided. 38 C.F.R. § 3.159(c)(4).

As noted above, the Veteran's claim was remanded in January 2010 for the provision of VA examinations and the issuance of a supplemental statement of the case on the issue of entitlement to an increased disability rating for hearing loss. The examinations were completed and the claim for an increased disability rating was withdrawn. The Board finds that the January 2010 remand directives have been substantially completed. Dyment v. West, 13 Vet.App. 141, 146-47 (1999). 

There is no indication that additional, identified evidence pertinent to the issues on appeal is available or that any additional notice should be provided. Further, there is a sufficient basis upon which to find that a reasonable person could understand what is needed to substantiate the claims. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the claimant. See Shinseki, 129 S.Ct. 1696; see also Conway v. Principi, 353 F.3d 1369 (Fed.Cir. 2004); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).

Additionally, all the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need for a detailed discussion of all the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but only such evidence as is relevant must be discussed). The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the appeal. See Timberlake v. Gober, 14 Vet.App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Service Connection

The Veteran contends that he experiences COPD and obstructive sleep apnea as the result of his in-service experiences. Specifically, he contends that he began experiencing breathing problems in service and those problems continued after service and he was eventually diagnosed with COPD and sleep apnea. 

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and that it must be denied. 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown, 5 Vet.App. 413 (1993) (under the "benefit-of-the-doubt" rule, only where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue). The Veteran has been diagnosed with COPD and sleep apnea, but the preponderance of the evidence is against a determination that those disabilities are related to his service.

A veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against a veteran's claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appealed claims. See Timberlake v. Gober, 14 Vet.App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b). Barr v. Nicholson, 21 Vet.App. 303 (2007); see Savage v. Brown, 10 Vet.App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet.App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate the following: (1) that a condition was "noted" during service; (2) that there is evidence of post-service continuity of the same symptomatology; and (3) that there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet.App. at 495-96; see Hickson, 12 Vet.App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intervening causes. 38 C.F.R. § 3.303(b) (2011). However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2011).

The Veteran contends that he began experiencing shortness of breath while he was on active duty. His January 1968 enlistment examination was normal, but the Veteran reported trouble sleeping on an accompanying self report of medical history. He was treated for cold symptoms in February 1968. In February and April 1969, he was seen for complaints of sore throat and coughing; he was diagnosed with, and treated for, upper respiratory infections. In October 1969, an examination reflected that the Veteran's health was normal - he specifically denied experiencing trouble sleeping, shortness of breath, and chronic cough on an accompanying self report of medical history. Immediately prior to his discharge from service, he attested that he had experienced no change in his medical condition since his last examination.

SSA records associated with the claims file reflect that the Veteran applied for disability benefits and received medical evaluations. An April 1995 x-ray was described as revealing COPD with bilateral pleural thickening. That x-ray finding was noted to be confirmed by an April 1997 x-ray conducted by a Dr. Craft. The SSA records observed private diagnosis of sleep apnea: a November 1995 private polysomnogram conducted by a Dr. Rana revealed obstructive sleep apnea. In February 1996, the Veteran was prescribed a Bi-PAP to treat obstructive sleep apnea and his diagnosis and treatment are noted in subsequent private treatment notes. An April 1997 SSA disability medical evaluation report states that the Veteran complained of a chronic lung problem  and had a non-productive dry cough, but does not indicate when that cough began. Dr. Craft noted in the report that chest x-rays showed early obstructive pulmonary emphysema and that the Veteran had been a "long term cigarette smoker until November 1996." Dr. Craft observed that he had been free of respiratory distress and that pulmonary function tests revealed a minimal obstructive defect. 

An April 1997 VA examiner observed that the Veteran experienced COPD. However, a chest x-ray completed in conjunction with an August 1997 VA examination revealed lungs that contained "very little interstitial fibrosis," but were otherwise clear. The August 1997 examiner did not include COPD in a list of the Veteran's medical history, but did report that the Veteran indicated experiencing some shortness of breath.

The Veteran was diagnosed with, and treated for, an acute upper respiratory infection in February 2005. He was advised to stop smoking. During a September 2005 VA mental health treatment appointment, the Veteran reported not sleeping well due to sleep apnea, but he did not report the duration of any sleep disturbance. He also stated that he had been smoking occasionally; he was treated for an upper respiratory infection in November 2005. The Veteran was evaluated by VA in January 2006 after a routine chest x-ray revealed thickened pleura. At that time the Veteran reported being exposed to lots of dust, and possibly asbestos, while working construction after service. The examining health care provider observed that his symptoms were compatible with obstructive sleep apnea and also noted that he was dyspneic, but asbestosis was considered unlikely due to lack of "typical" calcifications.

In August 2006, the Veteran informed VA health care providers that he had just stopped smoking. He was noted to have COPD and tobacco abuse. May 2009 pulmonary function testing revealed moderate obstructive airway disease. The Veteran's COPD and sleep apnea diagnoses, as well as smoking, continued to be reflected in treatment records.

The Veteran was afforded a VA examination in March 2010. The resulting report states that he informed the examiner that he had smoked cigarettes for more than 50 years and was first diagnosed with COPD and sleep apnea in the 1980s. The Veteran complained of coughing and dyspnea. The examiner noted review of the claims file, to include service records and post-service treatment. In regard to the Veteran's self report of "sleep trouble" at the time of his entry into service, the examiner noted that was a subjective complaint and that the claims file did not reflect, and the Veteran did not contend, that he had any clinically diagnosed respiratory disabilities upon entry into active duty service. The examiner also stated that review of the service treatment records revealed no evidence of diagnosis of sleep apnea or COPD during service or within one (1) year thereafter. On the basis of lack of evidence of any COPD or sleep apnea that pre-existed service, the examiner stated there was no basis for any opinion as to in-service aggravation.

Although the Veteran reported experiencing sleep trouble prior to his enlistment in active duty, he did not provide additional detail and there is no other indication that any such sleep trouble was a manifestation of obstructive sleep apnea. There is no medical evidence supporting such a determination, but, as he indicated some pre-existing sleep trouble, the Board notes potential applicability of 38 C.F.R. § 3.306(a). Under the law, pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153. 

Generally, veterans are presumed to have entered service in sound health condition. See 38 U.S.C.A. § 1110 (West 2002). The presumption of soundness provides that a veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment or was aggravated by such service. 38 C.F.R. § 3.304(b) (2011). Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard. See Vanerson v. West, 12 Vet.App. 254, 258 (1999) [noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence"]. The evidentiary standard is "onerous," requiring that the preexistence of a condition and the no-aggravation result be "undebatable." See Cotant v. West, 17 Vet.App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet.App. 331, 334 (1993)).

VA's General Counsel  has held that to rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and (italics added for emphasis) that the disease or injury was not aggravated by service. The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. See VAOPGCPREC 3- 2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011).

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens. See Jensen v. Brown, 4 Vet.App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet.App. 292 (1991). If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service. Verdon v. Brown, 8 Vet.App. 529 (1996).

As no sleep or respiratory disorder was noted by examination upon the Veteran's entrance into service, he is entitled to the statutory presumption that he was of sound condition, unless clear and convincing evidence can be shown to rebut the presumption. While the Veteran checked a box on a self report of medical history indicating that he had experienced some trouble sleeping, the Board does not find that indication to be both clear and convincing as to the presence of a pre-existing disorder. Of particular note, there are no pre-service clinical reports of a diagnosis of or treatment for any such a disorder and the Veteran indicated on a subsequent self report of medical history that he had not ever experienced sleep trouble. The Veteran is presumed to have been in sound condition when he entered active service. 38 U.S.C.A. § 1110.

The March 2010 VA examiner also opined that neither COPD nor sleep apnea were caused by, or related to the Veteran's active duty service, as neither condition was diagnosed until more than a decade later. The examiner further opined that COPD likely resulted from prolonged cigarette smoking.

As noted above, the Veteran contended during the October 2009 hearing that he began experiencing respiratory symptoms while on active duty and continued to experience similar symptoms after service. Although the service treatment records reflect that he was treated for respiratory symptoms while in service, he was diagnosed with infections (one cold and two upper respiratory infections) that were treated and apparently resolved without residual - the Veteran indicated on a self report of medical history in October 1969 that he did not have any chronic respiratory issues and subsequent examinations were negative for any respiratory findings.

 The Board has considered the Veteran's contentions, but finds them not credible. Caluza, 7 Vet.App. at 511-512. Other than his own unsupported lay statements, there is no evidence of record indicating any etiological relationship between the Veteran's military service and his COPD or his sleep apnea. His service treatment records contradict his statements regarding when he began to experience respiratory symptoms: although he testified that those symptoms manifested during and immediately after his service, treatment records are silent for any complaint or treatment of any respiratory issues other than acute infections. Further, there is no medical evidence of respiratory issues until at least two (2) decades later. 

His contentions in regard to continuity of symptomatology are contradicted by his own statements to health care providers who evaluated him for his initial post-service respiratory complaints - he did not report any history of symptoms back to his military service, but informed those providers that he had been exposed to lots of dust, and possibly asbestos, as part of post-service construction work. The Veteran's statements to those physicians are highly probative as they were generated with a view towards ascertaining the patient's then-state of physical fitness. Rucker v. Brown, 10 Vet.App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). The Board finds it pertinent that the Veteran's statements to physicians who evaluated him prior to the time he submitted his claim to VA omit reference to any respiratory disability during active duty service. Cartwright v. Derwinski, 2 Vet.App. 24, 25 (1991). 

The Veteran has been diagnosed with COPD and sleep apnea, but there is no evidence linking either disability to his in-service experiences other than his own lay statements, which the Board has found not credible. The Veteran may be competent to report the circumstances of his service, but he has not indicated that he possesses any education, training, or experience that qualifies him to offer medical diagnoses, statements, or opinions. See Routen, 10 Vet.App. 183. As a lay person, he is not competent to render probative (persuasive) opinions on a medical matter. See Bostain, 11 Vet.App. at 127, citing Espiritu, 2 Vet.App. 492. 

By law, entitlement to service connection requires evidence of a current disability, an in-service incurrence, and a medical relationship between the in-service incurrence and the disability. Shedden, 381 F.3d at 1167. Here there is no competent and credible evidence of a medical relationship between the Veteran's active duty experiences and his COPD or his sleep apnea. He has contended that he experienced a continuity of symptomatology that creates a relationship between his service and his current respiratory disorders, but his contentions are contradicted by the evidence of record. Although lay evidence of in-service incurrence can be sufficient in some circumstances for purposes of establishing service connection (Savage, 10 Vet.App. at 495-96), the Board has found his lay evidence not credible due to inconsistency. Caluza, 7 Vet.App. at 511-512. 

The only competent medical opinion of record that discusses etiology is from the 2010 VA examiner. That examiner opined that COPD and sleep apnea were not related to the Veteran's active duty service. He based his opinion on his review of the claims file, his interview of the Veteran, and his examination of the Veteran. The examination report reflects the examiner's opinion that COPD is more likely attributable to the Veteran's long-term smoking. As the examiner provided a reasoned medical opinion based on interview with, and examination of, the Veteran, the Board finds that it constitutes probative evidence that the Veteran's current COPD and sleep apnea are not related to his service. See Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007); Caluza, 7 Vet.App. at 511-512.  The benefit-of-the-doubt doctrine is not applicable to the Veteran's claims and they must be denied. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for COPD is denied.

Service connection for sleep apnea is denied.


REMAND

As the claims file reflects that additional evidence remains outstanding and additional medical opinions are needed, the Veteran's appeal must be remanded in accordance with the duty to assist. 

In September 2009, the Veteran informed VA healthcare providers that he was seen at a private hospital for tachycardia and hypotension. As he is claiming entitlement to service connection for a heart disability, to include hypertension, evidence of cardiac treatment during the appellate period is relevant to his claim. However, the file reflects no efforts to obtain any such record. When put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal. See Lind v. Principi, 3 Vet.App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet.App. 363 (1992). The RO/AMC must take appropriate steps to assist the Veteran in gathering the identified private treatment notes from Welch Hospital. While this case is in remand status, the RO/AMC must also gather any additional VA treatment notes and associate them with the record.

In February 2009, the Veteran submitted a written request to VA for assistance in locating morning reports for the last four (4) months of 1969. He contended in a May 2012 letter that he was taken to a hospital in Germany after falling off a truck and injuring his knee and shoulder during service. He stated that morning reports would reveal his absence from his unit the day after that incident, providing further support for his alleged in-service injury. The claims file reflects that the Veteran submitted a formal request (VA Form 180) for the morning reports. Although a post-it note (presumably written by a VA employee) affixed to the VA Form 180 states that the "info [was] already released," no such records appear in the claims file. The record does not reflect that the RO took the required steps to obtain any such morning reports. In accordance with Washington v. Nicholson, 19 Vet.App. 362 (2005) and 38 C.F.R. § 3.159(c)(2), VA must ensure that all available records are associated with the record. If determining -after making the appropriate inquiries- that some records are not available, the RO must advise the Veteran of the status of his records, issue a formal finding of unavailability, and advise him pursuant to 38 C.F.R. § 3.159(e) that alternative forms of evidence could be developed to substantiate his claims. Dixon v. Derwinski, 3 Vet.App. 261, 263-264 (1992). While this case is in remand status, the RO/AMC must take the appropriate steps and make any appropriate advisements.

The Veteran has claimed entitlement to service connection for a knee disability, eye disability, and shoulder disability. He has contended that his service treatment records document in-service injuries to his knees and eyes and he has submitted lay statements reflecting continuity of symptomatology for a shoulder disability. He was afforded a VA eye examination in April 2010 and a VA orthopedic examination in May 2010. 

The April 2010 eye examiner opined that the Veteran's eye disability was not etiologically related to his service and specifically stated that his current eye disabilities were not the result of a "perceived injury following instillation of eyedrops during an eye exam in service." Although discussing in-service eyedrop application, the examiner did not refer to in-service treatment records reflecting eye injury. Another medical opinion is warranted in order to address the pertinent records. See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 300 (2008) (a physician should have information regarding relevant case facts); 38 C.F.R. § 4.2 (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Similarly, the May 2010 examination report reflects the examiner's opinion that the Veteran did not injure his knees or right shoulder during his active duty service due to lack of any in-service supportive evidence, other than his own contentions. However, the claims file contains lay statements supporting a continuity of right shoulder symptomatology and a January 1969 record of in-service treatment for left knee complaints. Another medical opinion is warranted in order to address these records as the examiner's observation that there was no supportive evidence reflects that he did not review pertinent records. See Nieves-Rodriguez, 22 Vet.App. at 300; 38 C.F.R. § 4.2.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Provide the Veteran with an opportunity to submit any additional evidence that is not of record. Send him the necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, records from Welch Hospital and any records of treatment by Blaydes Clinic after January 19, 2010. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. 

2. Gather any outstanding records of VA medical treatment (generated after the last treatment notes of record) and associate them with the claims file.

3. Attempt to locate any available morning reports from the time period - the last four (4) months of 1969 - identified by the Veteran. In accordance with Washington v. Nicholson, 19 Vet.App. 362 (2005) and 38 C.F.R. § 3.159(c)(2), if unable to locate these records through conventional channels, further inquiry must be made to the National Personnel Records Center (NPRC) and the National Archives in an attempt to retrieve any available records or to confirm their loss or destruction.

4. IF NO MORNING REPORTS CAN BE LOCATED, MAKE A FORMAL FINDING AS TO THEIR UNAVAILABILITY. As required by 38 C.F.R. § 3.159(e), inform the Veteran of the status of these records. Also advise him that alternative forms of evidence can be developed to substantiate the claims, including but not limited to "buddy certificates" and letters. Dixon, 3 Vet.App. at 263-264.

5. Subsequently, return the Veteran's claims file to the April 2010 eye examiner in accordance with 38 C.F.R. § 4.2. If that examiner is not available, provide the claims file to another examiner of suitable background and experience to render an opinion as to whether the Veteran's current eye disability likely originated in, was aggravated during, or resulted from any incident of, his active duty service.

The claims folder and a copy of this remand must be made available to the examiner, who must specifically acknowledge receipt and review of these materials in any report generated. Although the examiner has an independent responsibility to review THE ENTIRE claims file, his or her attention is called to the Veteran's contentions of in-service injury and the following service treatment records: January 1968 treatment note reflecting a two (2) month old left eye injury; June 1969 (left eyelid, inner angle, contusion); September 1969 (right eyelid swelling); and differences in visual acuity as measured during the January 1968 enlistment examination and October 1969 separation examination.

The examiner must provide an opinion as to whether the Veteran has experienced any eye disability during the appellate period that likely originated during, or as a result of any incident of, his active duty service OR had a pre-existing eye disability that was aggravated by service. If determining that he had a pre-existing eye disability that was aggravated by service, the examiner must attempt to provide a baseline (pre-service) level of severity.

In all conclusions, the examiner must explain the medical basis or bases, with identification of the evidence of record. The examiner is requested to provide a complete explanation for his or her opinion, based on his or her clinical experience, medical expertise, and established principles. If the examiner is unable to render the requested opinions, he or she must explain why.

6. Subsequently, return the Veteran's claims file to the May 2010 VA examiner in accordance with 38 C.F.R. § 4.2. If that examiner is not available, provide the claims file to another examiner of suitable background and experience to render an opinion as to whether the Veteran has any current knee disabilities or right shoulder disability that likely originated in, or resulted from any incident of, his active duty service. NOTE that the Veteran has been granted entitlement to service connection for a back disability with left lower extremity radiculopathy and provide an opinion as to whether any current knee disability is likely secondary to, OR AGGRAVATED BY, the service-connected back disability and/or lower left extremity radiculopathy.

The claims folder and a copy of this remand must be made available to the examiner, who must specifically acknowledge receipt and review of these materials in any report generated. Although the examiner has an independent responsibility to review THE ENTIRE claims file, his or her attention is called to the Veteran's contentions of in-service injury, a January 1969 record of in-service treatment for left knee complaints, and supportive lay statements dated in April 2006 and August 2009.

The examiner must provide an opinion as to whether the Veteran has experienced any knee or shoulder disability during the appellate period that likely originated during, or as a result of any incident of, his active duty service. 

In all conclusions, the examiner must explain the medical basis or bases, with identification of the evidence of record. The examiner is requested to provide a complete explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established principles. If the examiner is unable to render the requested opinions, he or she must explain why.

7.  After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented.

8. Thereafter, consider all of the evidence of record and readjudicate the Veteran's appeal. If the benefits sought remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time should be allowed for response. Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


